DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “dynamic prefetcher tuning agent 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 15, 16, 18, 20 and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Phelps (US 2004/0221111).
Regarding claim(s) 1, 16 and 24, Phelps teaches:
A server apparatus for use in a data center, comprising: a processor having a memory prefetcher; 	Fig. 3 shows memory controller 30 (“processor”) including pre-fetch unit 150 and memory interface 140 (“memory prefetcher”).
a memory; a memory bus to communicatively couple the processor to the memory; and 	Fig. 3 shows system memory 40 (“memory”) and memory bus 45 (“memory bus”).
A dynamic prefetcher tuning agent (DPTA) comprising a memory bandwidth utilization module (MBUM) configured to: determine that the prefetcher is enabled; determine that memory bandwidth utilization of the memory bus exceeds a first threshold; and disable the prefetcher.	[0044] shows that memory interface 140 may include logic which monitors memory bus 45 and determines the bandwidth utilization. The utilization may be calculated as a ratio of data packets to bus cycles. This ratio value may then be compared to a predetermined threshold value stored within pre-fetch threshold register 141. If the utilization ratio exceeds the threshold value, memory interface 140 may disable pre-fetching as above, until the bandwidth utilization falls below the threshold value.

Regarding claim(s) 3, 18 and 25, Phelps teaches:
wherein the MBUM is further configured to: determine that the prefetcher is disabled; determine that memory bandwidth utilization is below a second threshold; and enable the prefetcher.	[0044] shows that if the utilization ratio exceeds the threshold value, memory interface 140 may disable pre-fetching as above, until the bandwidth utilization falls below the threshold value.

Regarding claim(s) 5, 20 and 26, Phelps teaches:
wherein the DPTA further comprises a memory bandwidth computation module (MBCM) configured to compute a theoretical maximum memory bandwidth of the memory bus.	[0044] shows that memory interface 140 may include logic which monitors memory bus 45 and determines the bandwidth utilization. The utilization may be calculated as a ratio of data packets to bus cycles (“theoretical maximum memory bandwidth”).

Regarding claim(s) 15, Phelps teaches:
wherein the DPTA comprises an agent selected from the group consisting of a firmware module, microcode, hardware instructions, a coprocessor, a field-programmable gate array, an application-specific integrated circuit, and an intellectual property block.      [0038] shows that memory controller 30 may be implemented on an integrated circuit and that cache memory 110 may be implemented on the same integrated circuit as memory controller 30.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phelps (US 2004/0221111) in view of Rafacz (US 2014/0108740).
Regarding claim(s) 2 and 17, Phelps does not explicitly teach, but Rafacz teaches:
wherein the first threshold is approximately 80% of a theoretical maximum bandwidth of the memory bus.	Table in col. 3 shows examples of setting available bandwidth threshold to 25% (75% of maximum threshold).
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the computer memory management system of Phelps with the storage prefetch system/method of Rafacz. The rationale for doing so would have been that setting prefetch bandwidth threshold to approximately 70-80% with prefetch system/method based on bandwidth, are prior art elements that one of ordinary skill in the art would be capable of combining by known methods in order to yield nothing more than a predictable result of being able to optimize and improve data access performance in certain situations in storage systems.

Regarding claim(s) 4 and 19, Rafacz teaches:
wherein the second threshold is approximately 70% of a theoretical maximum bandwidth of the memory bus.	Table in col. 3 shows examples of setting available bandwidth threshold to 25% (75% of maximum threshold).


Claim(s) 6, 7, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phelps (US 2004/0221111) in view of Abe (US 2007/0055842).
Regarding claim(s) 6 and 21, Phelps does not explicitly teach, but Abe teaches:
wherein computing the theoretical maximum memory bandwidth comprises receiving a property of the memory bus via a data source.	Fig. 7 and [0072] shows the service server table 226 registers the setting of the service server 1, which is obtained by the program 
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the computer memory prefetching system/operation of Phelps with the storage management system/method of Abe. The rationale for doing so would have been that obtaining information on maximum I/O bandwidth of storage and data storage system with prefetch based on bandwidth, are prior art elements that one of ordinary skill in the art would be capable of combining by known methods in order to obtain predictable result of being able to optimize and improve data access performance in storage systems.
			
Regarding claim(s) 7 and 22, Abe teaches:		
wherein the data source comprises one or more model-specific registers (MSRs).        Fig. 7 and [0072] shows the service server table 226 registers the setting of the service server 1, which is obtained by the program to get setting 223 from the service server 1. The service server table 226 registers a record 2260 with respect to each service server 1. The record 2260 includes a field 2263 which registers a performance (maximum I/O performance) of the service server 1.


Claim(s) 8-10 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phelps (US 2004/0221111) and Abe (US 2007/0055842), further in view of Paul (US 2015/0355692).
Regarding claim(s) 8 and 23, the combination of Phelps and Abe does not explicitly teach, but Paul teaches:
wherein the property comprises a memory speed.	[0029] shows that theoretical peak memory bandwidth is based on the memory speed (MemoryClockSpeed), data width in bytes per clock (Data Width), and number of channels (TotalMemoryChannels).
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the computer memory management system of Phelps and Abe with the storage management system/method of Paul. The rationale for doing so would have been that calculation of maximum storage I/O bandwidth based on memory speed, data width per clock and number of channels with prefetch system/method based on bandwidth, are prior art elements that one of ordinary skill in the art would be capable of combining by known methods in order to yield nothing more than a predictable result of being able to quantify data I/O metrics, optimize and improve data access performance in storage systems.
				
Regarding claim(s) 9, Paul teaches:			
wherein the property comprises a memory channel population.		[0029] shows that theoretical peak memory bandwidth is based on the memory speed (MemoryClockSpeed), data width in bytes per clock (Data Width), and number of channels (TotalMemoryChannels).
				
Regarding claim(s) 10, Paul teaches:						
wherein the property comprises a channel interleaving setting.	[0029] shows that theoretical peak memory bandwidth is based on the memory speed (MemoryClockSpeed), data width in bytes per clock (Data Width), and number of channels (TotalMemoryChannels).



(s) 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phelps (US 2004/0221111) and Abe (US 2007/0055842), further in view of Loh (US 2014/0122801).
Regarding claim(s) 11 and 23, the combination of Phelps and Abe does not explicitly teach, but Loh teaches:
wherein the property comprises an uncore frequency.	Fig. 3 and [0044] shows that cores that are causing interference at the main memory can reduce the rate of memory requests by, for example, reducing the maximum size of the load and/or store queues, reducing the aggressiveness of memory dependence speculation, reducing voltage/frequency of the core. 
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the computer memory management system of Phelps and Abe with the memory controller system/method of Loh. The rationale for doing so would have been that calculation of maximum storage I/O bandwidth based on core frequency with prefetch system/method based on bandwidth, are prior art elements that one of ordinary skill in the art would be capable of combining by known methods in order to yield nothing more than a predictable result of being able to quantify data I/O metrics, optimize and improve data access performance in storage systems.


Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phelps (US 2004/0221111) and Abe (US 2007/0055842), further in view of Barr (US 2004/0027867).
Regarding claim(s) 12, the combination of Phelps and Abe does not explicitly teach, but Barr teaches:
wherein the MBCM is configured to compute the theoretical maximum memory bandwidth at boot time.	[0020] shows that a general SPD mechanism, when a computer 
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the computer memory management system of Phelps and Abe with the memory controller system/method of Loh. The rationale for doing so would have been that calculation of maximum storage I/O bandwidth during system startup with prefetch system/method based on bandwidth, are prior art elements that one of ordinary skill in the art would be capable of combining by known methods in order to yield nothing more than a predictable result of being able to take account of storage system status and use it to optimize and better manage data access process in storage systems.

Regarding claim(s) 14, Barr teaches:
wherein the MBCM is configured to compute the theoretical maximum memory in response to a stimulus.	[0020] shows that a general SPD mechanism, when a computer system is booted, the memory modules within the computer system may be properly configured for maximum reliability and performance, using information about that modules' size, data width, speed, and voltage.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phelps (US 2004/0221111) and Abe (US 2007/0055842), further in view of Lowery (US 7454457).
Regarding claim(s) 13, the combination of Phelps and Abe does not explicitly teach, but Lowery teaches:
wherein the MBCM is configured to compute the theoretical maximum memory bandwidth periodically.		Col. 11, lines 55-60 shows that flow control server 34 may periodically interrogate origin server 18 to determine the current load and the criteria may specify the maximum allowable load on origin server 18 as a function of the response of origin server 18 to the interrogation.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the computer memory management system of Phelps and Abe with the data flow control system/method of Lowery. The rationale for doing so would have been that periodically obtaining storage load/bandwidth parameters with prefetch system/method based on bandwidth, are prior art elements that one of ordinary skill in the art would be capable of combining by known methods in order to yield nothing more than a predictable result of being able to take account of storage system status and use it to optimize and better manage data access process in real time.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES J CHOI/Examiner, Art Unit 2133